—Motion by the appellant on an appeal from an order of the Surrogate’s Court, Westchester County, dated November 9, 1998, inter alia, to “hold the respondent in contempt and strike all submissions by the respondent in connection with this appeal”.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and the argument of the appeal, it is
Ordered that the branch of the motion which is to hold the respondent in contempt and strike all submissions by the respondent is denied; and it is further,
Ordered that the motion is otherwise denied as academic. Mangano, P. J., Altman, Schmidt and Smith, JJ., concur.